TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                             444444444444444444444444444
                               ON MOTION FOR REHEARING
                             444444444444444444444444444



                                      NO. 03-03-00376-CV




       Springs Window Fashions Division, Inc.; Springs Window Fashions, L.P.; and
                      SWF, Inc. d/b/a SC-SWF, Inc., Appellants

                                                 v.

                                The Blind Maker, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN002888, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               On May 29, 2003, the district court entered judgment on a jury verdict against

appellants (collectively, Springs Windows), awarding appellee, The Blind Maker, Inc., $5,167,240

in actual damages and $2,090,000 in exemplary damages. On January 20, 2006, we issued an

opinion holding that, while there is legally and factually sufficient evidence that Springs committed

fraud against Blind Maker, the evidence is legally and factually insufficient to support the full

amount of actual damages the jury awarded. In particular, we concluded that there is sufficient

evidence only that Blind Maker incurred $1,270,952 in lost-profits damages. Subtracting $1,270,952
from the jury’s award of $5,167,240 in actual damages reveals a difference of $3,896,288.

Accordingly, we suggested a remittitur in the amount of $3,896,288. See Tex. R. App. P. 46.3. We

then affirmed the jury’s exemplary damages award, and we overruled Springs’s argument concerning

the appropriate post-judgment interest rate.

               Blind Maker has informed this Court that it has filed a remittitur of $3,896,288 with

the clerk of the district court. In accordance with our January 20, 2006 opinion, we reform the actual

damages portion of the judgment of the district court to award Blind Maker $1,270,952 in actual

damages instead of the original $5,167,240. In addition, we reform the pre-judgment interest portion

of the judgment to state that pre-judgment interest shall be calculated at 10% per year on $1,270,952,

with accrual beginning on September 29, 2000. We affirm the judgment of the district court as

reformed.




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Reformed on Remittitur and, as Reformed, Affirmed

Filed: April 20, 2006




                                                  2